Case 2:19-CV-03283-|LRL-.]V1I\/| Document 1-1 Filed 03/2

    

  
 

' cLERKsQF
c1v11_ olsrmcrf:igl§mr

 

1
CIVIL DIsTRIcT coURT FoR THE PARISH 0F 0RLEANS
STATE oF LouIsIANA
No. /LOM » 0\ 001 1' DlvlsloN "A

DEANGELQ MDN\€[$HH 111141€11.1~11=1_11_1=1..11~1 1
1LE1" 1:'._1'111_1“.:=11 TF111:T_1:13_1_:11=

VERSiJj§;-‘ 1111"11;‘|1_1;1;11_|1:;? 5:¢§11_111_1;111.,113 SECT| 0 N 16

  

 

421 l_D"1-"1I1L.1'1.~1E1\11_1E 1 a1;11;11=..1 1132
AN])“.!E'|IIJ' lJF: l__EA. H!-_. " 1_1"_._ ?1:111;_
f'l'U4~ -'l£¢T 13131'11;1
ZURICH AMERICAN INSURANCE COMBW'S~ YS€O‘NE_-W-QRLEAL_SIS,_LLC,_____
AKAsYsCo UsA, II, LLC, ANIYW)`MMY DU &N'ai 1~11111111 _.

   

:121:.1~2ipt1"»lur1'1b121_?2_2-_?"~‘l“
EI asijn~r ' : gallen `
_ F\:ag i';ier 13 [1' \.',' flsa-h Fiag i'_~Tl:»ar 3’
FILED:

 

 

‘ZZDEFW&ECLER»:§W=* -'JWU'I . .
nfl [.It
PETITIONFOR!'?: nr§§$ h 4 if ,m

The petition of Deangelo Adains, a residentBa§hd'-d’o°irfiib°iliary ofithe':i*arish of Orleans,

El\rar F‘a1_1m»2r1t _ .1'1 1'1 131'_1

 

State of Louisiana, respectfully represents that: F. wm lent T m nw l___H on L_E

'1"1::11@¢=11 1111 arises .‘_51_=1:115.`[13;14 ;`

Tommy Dunean, named as a defendant herein, upon information and belief, is a person of

 

the full age o_f majority, resident and domiciliari§'=o"f the State of Mis_sissipp_ieand Witl_gin theE 51

12t1l11)1n112[£‘amg111> 1 _ .~5121.;;.£ 513 511-444 5,5 555 DD.
jurisdiction of this Honorable Court. F s F 122-_- ~ ~~ _-3-_;-.;1_1;1,;, » »5»5;_-,;,'0,;, Aq~j,:,-_,:,,:, ..
ludieial E 1:1[l12» 12 ~ 5 5 1313 1513 §513 513 _15,_,_ 150
2' E‘Uill:lll`|!] Fl.ll'\lj Fl",-_’& hr 1325 |_g|;] _~_~n _,.-5 1313 _~]:n:, ,:n:l 15
. . l )- 1 4 ' - ~ `
Zurich American Insurance Company, name:ilj _zi_'fiefe ]r`i'il§lfff herein, uporl_"rHl"orin“ait§ dn»an`l'd~-' ’:"3 1
.“11111.,;1._.__1_1.'1 1513_1]1:1
belief, is a foreign insurer licensed to do business§ 'a’ri‘d?‘dl" *-`abt‘u'alldel§lng bu§ii@s‘§’:in tTlIHJS`tl§‘teié’f-WJU
E:"-S-l'!`lg F1212

Louisiana, and within the jurisdiction of this Honorable Court
3.

Sysco New Orleans, LLC, aka Sysco USA, II, (hereinafcer sometimes referred to as
“Sysco”), is upon information and belief a corporation organized under the laws of a State other
than the State of Louisiana, and licensed to do and/or actually doing business Within the Parish of
Orleans and Within the jurisdiction of this Honorable Court.

4.

At all times material hereto, and more particularly on about February 15, 2018, defendant,
Zurich American Insurance Company, had in full force and effect policies, contracts and/or
agreements of insurance Which afforded Liability Co_verage to Sysco and Tommy Duncan, for
claims of the nature herein asserted,:your petitioner is entitled and does hereby assert said claims

directly against Zurich American lnsurance Cornpany pursuant to the provisions of L.S.A.~R.S.

_. ,,_,-

22:655 (Louisiana Direct Action Statute). EX H l B l T {§V; alt/k

IIAII

 

U\

2- 1-

 

t .Case 2:19-cV-03283-|LRL-.]VI\/| Document 1-1 Filed 03/25/19 Page 2 of 11

5 .

The above named defendants,' are jointly, severally, and MQ liable unto petitioner,
Deangelo Adams, in a full and true sum to be determined by this Honorable Court, together with
interest from the date of judicial demand and for all costs of these proceedings for the following
to-Wit:

6.

On or about February 15, 201:;8, Chevaz McClain was operating his 2016 Nizzan Altima
with your petitioner, Deangelo Adarn's seated as a guest passenger when the defendant’s vehicle,
owned by Sysco and operated by its employee, Tommy Duncan, lost control and came across his
lane of traffic violently striking the plaintiff s Vehicle'with such full force of impact, as to knock
your petitioners vehicle into the concrete guardrail, violently throwing your petitioners body
t;nroughout the vehicle before coming to an abrupt halt, causing damage to the McClain vehicle,
all of which caused the injuries of which your petitioner, Deangelo Adarns now complains

` 7.

The sole and proximate cause of this accident Was the negligence of defendants, Zurich
American lnsurance Company, Sysco and Tomrny Duncan, which negligence consists of, but is
not limited to, the following:

a) Failure to maintain control of his vehicle;

b) Failure to see what should have been seen;

c) Irnproper left turn;

d) Failure to yield to right of way;

e) Failure to keep the vehicle under control;

ij Failure to maintain a proper lookout;

g) Operation of his vehicle in careless disregard for the lives and safety of others;

h) Violations of pertinent state traffic statutes and/or parish traffic ordinances; and

i) Any other acts of negligence which may be shown upon the trial of this matter.

8.

As a direct result of the above-described accident, your petitioner, Deangelo Adarns,
suffered severe injuries to the muscles, ligaments, tendons, blood vessels, nerves and other soft
tissue structures of the cervical, lumbar, thoracic and hip regions of the spine, injuries to the
nervous system and psyche; aggravation, precipitation and/or the exacerbation of prior existing
non-deliberating predispositions, and including without limitation, normal degenerative
changes.

9.

As a further result of the atiove-described accident, your petitioner, Deangelo Adams

suffered severe physical pain and suffering as well as keen mental and emotional anguish and

distress; he has incurred expenses for medical care and treatment which he otherwise would not

t

. ~Case 2:19-cV-03283-|LRL-.]VI\/| Document 1-1 Filed 03/25/19 Page 3 of 11

have incurred; he has missed time from work to which he has incurred lost wages both past,

present, and future and his earning capacity has been diminished; and he has been handicapped in

his normal activities. These conditions may continue, worsen or become permanent; and the full

residuals and sequelae of his injuries are as yet not fully known, but have been and will be severe.
10.

At all material times herein mentioned and particularly on February 15, 2018, Tommy
Duncan was, upon information and belief, acting in the furtherance of and course and scope of his
employment with Sysco, as an agent, employee or otherwise when this accident occurred,
rendering defendant, Sysco, vicariously liable for the acts of Tommy Duncan.

WHEREFORE, your petitioner, Deangelo Adams, prays that the defendants, Zurich
American lnsurance~ Company, Sysco and Tommy Duncan, be served with the above and
foregoing petition and citation, and that after all legal proceedings and due delays are had, there
be a judgment rendered herein in favor of your petitioner, Deangelo Adams and against the
defendants, Zurich American Insurance Company, Sysco and Tommy Duncan, joi_ntly, severally,
and m solido, in an amount deemed reasonable in the premises, together with legal interest

therein from the date of judicial demand until paid, plus all costs and disbursements of these

 

proceedings

Your petitioner also prays for all damages associated in the failure of the Defendant to
pay the property damage

Your petitioner tiirther prays for all general and equitable relief as the nature of the cause

may require.

Respectfully submitted,

VANESSA MOTTA (#36915) ’

MOTTA LAW, LLC

855 Baronne Street

2“d Floor

New Orleans, LA 70113
Telephone: (504) 500-7246
Facsimile: (504) 513-3122
Email: vanessa@mottalaw.com

 

. iCa_se 2:19-cV-03283-|LRL-.]VI\/|1 Document 1-1 Filed 03/25/19 Page 4 of 11

PLEASE SERVE THE PETITION,`AND CITATION UPON THE FOLLOWING

DEFENDANTS: `

1. Sysco Corporation j '
through its agent for servicel of process
Corporation Service Company
501 Louisiana Avenue
Baton Rouge, LA 70802

2. Tommy Duncan
through Louisiana Long Arin Statute
421 MP Parker Rd
McHenry, MS 39561

_ 3. Zurich American Insurance Company
through its registered agent for service
Louisiana Secretary of State
State of Louisiana
8585 Archives
Baton Rouge, LA

'Case 2:19-cV-03283-|LRL-.]VI\/| Document 1-1 Filed 03/25/1

CIVIL DISTRICT COURT FOR THE PARISH OF ORL ANS

 
 

  
  

FEB 1 2 2019

 

 

` cLERKS oFF\cE
] STATE OF LOUISlANA c\v\\_ D\sTR\cT couR
NO. DIVISION " "
DEANGELO ADAMS
VERSUS
AND

ZURICH AMERICAN INSURANCE COMPANY, ET AL

FILED :

 

DEPUTY CLERK
RE§ !UEST FOR NOTICE

NOW INTO COURT, through undersigned counsel, comes your petitioners herein, Deangelo

.J

Adams, pursuant to LCCP Articles 1572, 1913, and 1914, who asks this Court for written notice ten (10)

days in advance of the date fixed for the hearing of any exception, motion, rule, or trial on the merits, in

the captioned proceeding Furthermore, petitioner requests immediate notice of all orders on any

judgments, exceptions, motions, rules, or of the trial on the merits in the captioned proceeding

Respectfully submitted,

,.,,M

VANESSA MOTTA (#36915)
MOTTA LAW, LLC

855 Baronne Street

2“d Floor .

New Orleans, LA 70113
Telephone: (504) 500-7246
Facsimile: (504) 513-3122
Email: vanessa@mottalaw.com

Case 2:19-cV-03283-|LRL-.]VI\/| Document 1-1 Filed 03/25/19 Page 6 of 11

ATTORNEY’S NAME: Motta. Vanessa 369 l 5
AND ADDRESS: 450| Clc\'eland Placc , Mctajric. LA 70003

CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
STATE OF LOUISlANA

 

NO: 2019-016|}1 DlVlSlON: A SECTION: 16
ADAMS., DEANGELO

Versus
ZURICH AMERICAN INSURANCE COMPANY ET AL

CITATION
TO: ZURICH AMERICAN lNSURANCE COMPANY

'IHROUGH: ITS REGISTERED AGENT FOR SERVICE: LOUISlANA SEC’RETARY OF S'I`ATE, STATE
OF LOUISlANA

8585 ARCH]VES AVEN`[_]E1 BATON ROUGE, LA

YOU HAVE BEEN SUED:

You must either comply with the demand contained in the

Petition for Damages

a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of' the
Clerk of this Court, Room 1402q Civil Courts Building, 421 Loyola Avenue. New Orleans, LA, within fifteen (15)
days after the service hereof under penalty of default_

ADDIT[ONAL INFORMATION

Legal assistance is advisable Il` you want a lawyer and can't find one1 you may call the New Orleans
Lawycr Rel`erml Service at 504-56 l -8828_ This Referral Service operates in conjunction with the New
Orleans Bar Association_ ll` you qualil`y, you may be entitled to free legal assistance through Southeast
Louisiana Legal Services (SLLS) at 877»52|-6242 or 504»529-|[)00_

********COURT PERSONNEL ARE NOT PERMITTED TO GlVE LE.GAL ADVICE********

 

 

IN WITNESS HEREOF, l have hcreunto set my hand and ai‘l“tx the seal of the Civtl District Court for the
Parlsh of Orleans, Stale of LA Fehruary 15, 2019

 

 

 

Cle!'lt‘s Ol`l`ice, Rnom 402, Cl\-'il Courts CHELSEY RICHARD NAPOLEON, Clerlt nl`
421 Loyola Avenue The Civil District Court
New Orleans. LA for the Parish ol' Orleans
State of LA
by _
M olik Ha]ey, Deput_v Cterk
SHER]FF'S RETURN
( forum of process serves mty)
PERS(]NAL SER\"ICE D[JMICIL[ARY SERV[(_`E
t)n this shy of saved a copy of 011 Lhis why oE` scrvcda copy of
lhcwl`t.h`l.|'l mt Wllh|`.l'l
Rtiliol l'or l]am.ngos Pclitian l'or Dnmages
(]N I.l_lkl(`l-l AMERICAN INSURANCE COMPANY ON ZLlIllCH AMI§RICAN INSURANCE C()MI’ANY
THR()L\GH: U`S RE(:[STERED AGI'_NT I"DR SER\"I(_`E: LOUISlANA THRUL]GH: ITS REGISTI'_REI] AGENT FDR SER\¢'ICEZ LOUISlANA
SI_",CRETAR\` ()F STATI§, STATE OF LOUISlANA SECRETARY DF STATE.. STATE OF LOUISlANA
Rctumcd Lll\: same day by leaving gmc at the dwelling hmme. ut \Bunl place of abode in thc hands ut`

a perm ot`suitable age and

 

 

 

 

 

 

N°' dscrclico\ residing therein as a member of 1he domiciliary establishth whose
Dcpu\}' Shcrit‘f cf mmr and other facts cmtclcdwitl\ this service 1 |camcd by immogating
bn ,$ HIWHER |]l=S&\`ld ZlJRlCI{ Mll'llll{.`A.N tNSLlILANCI£C()T\lFAN\` bring
°"Et‘ absent f`ronl the dorntici|e at time ors-aid service
!ENTEREDJ w linth day
PAPER RETURN No
’ f oepmy shea-tear
SER[AL Nt'_'|. DEPUTY FARlSl-l

 

 

l[]: 10132496 Pagc l nfl

Case 2:19-cV-03283-|LRL-.]VI\/| Document 1-1 Filed 03/25/19 l Page 7 of 11

ATTORNEY‘S NAME:
AND ADDRESS:

Motta, Vanessa 369] 5
4501 Cleveland Place , Metairie, LA 70003

CIVlL DISTRlCT -C(l)URT FOR THE PARISH OF-ORLEANS
STATE OF LOUISlANA

DIVISION: A
|ADAMS, DEANGELO

 

NO: 20,19-01601 SECTION: 16

~Versus

ZURICH AMERICAN INSURANCE COMPANY ET AL

CITATION
To: zuRiCH AMERICAN iNsURANCE COMPANY
THROUGH; irs REGISTERED AGENT FoR sERviCE; LoUlsiANA sECRETARY oF sTATE, srATE
oF LOUISlANA
8585 ARCHrvEs AvaNUE, BAToN RouGE, LA
You HAVE BEEN sUED:

- You must either comply with the demand contained in the
Petition for Darnages

a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the
Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)
days after the service hereof under penalty of default '

ADDITIONAL INFORMATION

Legal assistance is advisable If you want a lawyer and can't find one, you may call the New Orleans
Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
Orleans Bar Association. lf you qualify, you may be entitled to free legal assistance through Southeast
Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.

********Counr PEnsoNNEL ARE NoT PERMITTED To GivE LEGAL ADVICE********

`IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District Court for the
Parish of Orleans, State of LA February 15, 2019

 

 

Clerk's Ot`fice, Room 402, Civil Courts
421 Loyola Avenue
New Orleans, LA

The Civil Dist;it-`t;-Cm`uj~t€"

CHELSEY RICHAB;D;NAPOI__.EON, Clel‘k of
for the Parislt`_of'()j~leans z

 
    
 
   
   
     

 

SHERIFF'S RETURN
(for use of process servers only) l , § 4 » , '__ ”
4 ’n,ot?ii/csjriaav saayi`cr§)\
dayof f ' "" _ 75 »'

'/. _` .

PERSONAL SERVICE

On this day of

the within

On this
die within

served tr copy of served a copy of

l’ctition for l]amnges \
ON ZURICH AMERICAN lNSURANCE COMPANY

THROUGH: lTS REGISTERED AGENT ["OR SERVICE: LOUlSl.»\NA
SECRETARY OF STATE, STATE 01"` LOUISlANA

Retumed the same day

 

 

 

 

No.
Dcputy Sheriffof
Mi|eage: S
/ ENTERED/
PAPER v REruaN
'/ /
SERIAL NO. DEPUTY PARlSll

ID: 10132496

 

Petltlon for Damagt:s
ON ZUR|CH AMERICAN INSURANCE COMPANY

THRO_UGl'I: lTS REGISTERED AGENT FOR SERVlCE: LOU\SIANA
SECRETAR\/ OF STATE, STATE OF LOUISlANA

by leaving same at the dwelling housc. or usual place of ahode, in the hands of

a person ofsuitable age and
discretion residing therein as a member oftht: domiciliary establishment, whose
name and other facts connected with this service l learned by interrogating
HlM/llER the said ZURlCH AMERICAN lNSURANCE COMPANY being
absent from the domicile at time of said service

 

Retumed the same day
Nn.
Deputy Shcril`fof

 

l’age l of 1

Case 2:19-CV-03283-|LRL-.]VI\/| Document 1-1 Filed 03/25/19 Page 8 of 11
ATTORNEY’SNAME: Motta.‘\"anessa 36915

mo Aooiu:ss: 4501 Ci¢wiand rim , Mciairi¢. LA 70003
CIVIL DISTRlCT COURT FOR THE PARISH OF ORLEANS
STATE OF LOUISlANA

NO: 2019-016|}1 DIVISION: A SECTION: 16
ADAMS., DEANGELO

 

Versus
ZURICH AMERICAN INSURANCE COMPANY ET AL

CITATlON - LONG ARM
TO: DUNCAN, T()l\¢'lM\r
'IHROUGH: THE LOUISlANA LONG ARM STATUTE
421 MP PARKER ROAD` MCHENRY, MS 39561

YOU HAVE BEEN SUED:
You must either comply with the demand contained in the
Petition l`or Damaoes

a certified copy of which accompanies this citation1 or file an answer or other legal pleading in thc office of` the
Clerk ol` this Court. Room 402. Civil Courts Building. 421 Loyolii Avenue. New Orleans. LA, within thirty (30)
days af`ter the filing in the record ol` the affidavit of the individual attesting to the manner of delivery made through
the "Long Arrn Statute" under penalty ol`defa ult.

ADDIT[ONAL INFORMATION

l_egal assistance is advisable Il` you want a lawyer and can't find one, you may call the New Orleans
Lawyer Rcf`erral Service at 504-56]-8328. This Refei'ial Service operates iii conjunction with the New
Orlezms Bar Associalion. lt you quality, you may be entitled in nee legal assistance through Southeast
Louisiana Legal Services (SLLS) at 817-521-6242 or 504-529-1000.

********COURT PERSONNEL ARE NOT PERMITTED TO GlVE LEGAL ADVICE********

}N WITNESS HEREOI". 1 have hereunto set my hand and afl'ix the seal o|` the Civil Disti'iet Court for the
Parlsh of Orleims. State of LA Februiir_v IS_. 2019

 

 

 

 

 

 

 

 

 

 

Clerlt's O|'Hce, Room 402, Civil Courts CHELSEY RICHARD NAPOLE{)N, Clerli of
421 Loyula Avenue The Civil Dlstrict Court
New Orleans, LA for the Parish of Orleans

State of LA

by _

Malik Haley, Deputy Clerk

SHERIFF'S RETURN
[f`or use of process servers unty)
PERS(]NAL SER\"[L`E D()MICELI.AR\' SERVECE
Un this day ol` saved ii copy of Un this city nt` sentda copy of
the within the within
Wli'iial for Damizges Pi.'t|t'ioi'.i for Diimiiges
(]N DL'|N(.'AN. T()M M \" (]N IIIJNCAN, T() M M\`
THRUUGH: THE LOUISlANA LUNG ARM STATUTE THROU{`:H: THE LOUISlANA L.¢)N(; ARM ST.»\TLFTIE
Rciumcd the gmc diiy by leaving mimeat ihe dwelling bmise, m \isim| place ofabnik, in the hands of
No ammermitablca and
' dsi:rclioin residing therein as a mem of the domiciliary csiiiblislin'ie:iit. w use
Di:pi.i‘ty Sheiit`fof rome and other facts ciiro'ii:cli:dwil.h this service l leonard by immognting
Mlca _s HIWHER the said DUNCAN. T()MMY being absent from 1Jt domicile ill lime
He' d' said s:r\'ii:c.
.Pi~_NTERLD.f mwum du
PAPER REZTUR.N N
0.
’ ’ o¢pmy simith
SERlN'_ NU. DEFU']`Y FARISH

 

 

 

l[]: 10132495 Pagc l of'l

Case 2:19-CV-03283-|LRL-.]VI\/| Document 1`-1 Filed 03/25/19 Page 9 of 11

ATTORNEY'S NAME: Motta,Vanessa 36915 `

 

AND ADDRESS: 4501 Cleveland Placc , Metairie, LA 70003
l
CIVIL DISTRlCT COURT FOR THE PARISH OF ORLEANS
STATE OF LOUISlANA
NO: 2019-01601 DIVISION: A / SECTION: 16
ADAMS, DEANGELO
Versus

ZURICH AMERICAN INSURANCE COMPANY ET AL

CITATION - LONG ARM
TO: DUNCAN, TOMMY
THROUGH: THE LOUISlANA LONG ARM STATUTE
v421 MP PARKER ROAD, MCHENRY, MS 39561

YOU HAVE BEEN SUED:
You must either comply with the demand contained iii the

Petition for Damages

a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the
Clerk of this Couit, Room 402, Civil'CourtS Building, 421 Loyola Avenue, New Orleans, LA, within thirty (30)
days after the filing in the record of the affidavit of the individual attesting to the manner of delivery made through
the "Long_Arm Statute" under penalty of default

ADDITIONAL INFORMATION (
Legal assistance is advisable If you want a lawyer and can't find one, you may call the New Orleans
Lawyer Refei‘ral Service at 504-561-8828. This Referral Service operates in conjunction With the New
Orleans Bar Association. lf` you qualify, you may be entitled to free legal assistance through Southeast
Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.

********COURT PERSONNEL ARE Nor PERMITTED To,oivn LEGAL Ai)vlcE******"=*

IN WITNESS HEREOF, I have hereuntolset my hand and affix the seal of the C_iyil_l)i_s_trict Court for the
Parish of Orleans, State of LA February 15, 2019 " ` _~ 1 y

 

 

   
   
  

Clerk's Oft`ice, Room 402, Civil Courts j CHELSEY BICHABD NAPOI_;EQI)I, Clerk of
421 Loyola Avenue a The Civil Disti`:`ict;€ou;i_tt /_ '. ‘ '<
New Orleans, LA ; for the Pari_sl`il‘bf rlea/ns/~"< 7
‘ - sra- -X '\; "
by li
Ma i

 

SHER!FF'S RETURN

 

 

(for use ot`process servers only) l ,. y __~ v

PERS()NAL SERVlCE DOM|ClLlARY SERVICE
Oii this day of served a copy ot` On this day of served a copy of
the within the within
Petitinn fnr Damages l’etition t'or Damages
ON DUNCAN, TOMMY ON DUNCAN, TOMMY
THROUGH: THE LOUISlANA LONG ARM STATUTE ' THROUGH: THE LOUISlANA LONG ARM STATU’I‘E

Returned the same day by leaving same at the dwelling lionse, or usual place of abode, in the hands of

NU' a person of suitable age and

 

 

discretion residing therein as a member ofthe domiciliary establishment, whose
Deputy Sheritfof name and other facts connected with this service 1 leamed by interrogating
Mncage_ s HlM/HER the said DUNCAN, TOMMY being absent from the domicile at time

ofsaid service.
/ ENTERED/
PAPER RETURN
/ /
SERIAL NO. DEPU’I`Y PARlSH

 

Rcturncd lhc same day
No.
Depuly Slicrifl`of

 

 

ID: 10132495 Page l ofl

Case 2:19-cV-03283-|LRL-.]VI\/| Document 1-1 Filed 03/25/19 Page 10 of 11

ATTORNEY’S NAME: Motta. Vanessa 369 l 5
AND ADDRESS: 450| Clc\'cland Placc , Mctajric. LA 70003

CIVIL DISTRlCT COURT FOR THE PARISH ()F ORLEANS
STATE OF LOUISlANA

 

NO: 2019-016|}1 DIVISION: A SECTION: 16
ADAMS., DEANGELO

Versus
ZURICH AMERICAN INSURANCE COMPANY ET AL

CITATION
'l`O: SYSCO CORFORAT[ON
'IHROUGH: lTS AGEN'I` FOR SERVICE OF PROCESS: CORPORATlON SYSTEM COMPANY
501 LOUISlANA AVENUE, BATON ROUGE. LA 70802

YOU HAVE BEEN SUED:
You must either comply with the demand contained in the
Petition for Damaoes

a certified copy of which accompanies this citation1 or file an answer or other legal pleading in the office of` the
Clerk ofthis Couri. ROOm 402. Civil Courts Building. 421 Loyolt:l Avenu€. New Orlcilns, LA, within fifteen (15}
days after the service hereof under penalty of default.

ADDITIONAL INFORMATION

Legal assistance is advisable Il` you want a lawyer and can't find one. you may call the New Orleans
Lawyer Rel`erral Service at 504~561»8828. This Rel`erral Service operates in conjunction with the New
Odeans Bar Association. Il` you qualil`y, you may be entitled to free legal assistance through Southeast
Louisiana Legal Services (SI_LS) at 877-521-6242 or 504-529~1()00_

********COURT PERSONNEL ARE N()T PERM]TTED TO GlVE LEGA]_. ADVICE********

 

 

IN WITNESS HEREOF, 1 have hereunto set my hand and affix the seal of the Civil District Court for the
Parlsh of Orlcans, State of LA February 15, 2019

 

 

 

 

 

 

 

 

 

 

Clerk's Ol`l`lce, Room 402, Civil Courts CHELSEY RICHARD NAPOLEON, Clerk of
421 Loyola Avenue The Civil Distrlct Court
New orleans9 LA I' or the Parish of Orleans

State of LA

by

Malik l-laley, Deputy Clerk

SHF.R]FF'S RETURN
(for usc of process scrvcrs only)
FERSUNALSER\"[CE DOMICELMRY SERVle
th this day of served a copy of (]n this day nt° scnieda copy of
the within tile within
I\'titinl for l]amagm Potttbou for l]amag,\e§
UN SYSCU CURP'DRATION UN SYSCD CUR P¢JRATIDN
THROL\GH: [l`S AGENT I"()R SER\"|CE. ()F PR()CE.SS: CDRPOR.ATI()N T}IROU(SH; lTS ACENT I"OR SERVICE ()F PROCESS: CORPORATIC|N
h`YSTEM CUMI’ANY SYS-TILM C()MPAH¥
Rs:turmd the same day by leaving -rnt: at the dwelling hmlsc. ur \Eu.nl place ol`nbude. in thc hands of
N a person of suitab|cagc and
0' dscrcllotll residing t.llcitin as o member oftlr domiciliary establishian whose
Dcputy Shc'ril"f of mm: and other facts coro'loclod with t.l\`ls service l leam:d by immogating
M|ca , s HIM.*'HER L`h: s'.ttid SYS|'_'U CURPOR)\T|ON being absent Fl'um the domich al
gc' time ofsaid service
retirement k doc mt day
PAPER. RET ll RN N
0,
" "' neptiq strrin“nf
SER|N'_ MJ. DEFUTY FARISH

 

l[]: 10132494 Pagc l ot'l

Case 2:19-cV-03283-|LRL-.]VI\/| Document 1-1 Filed 03/25/19. Page 11 of 11

ATTORNEY'S NAME: Motta,Vanessa 36915 §

 

AND ADDRESS: 1 4501 Cleveland Place , Me!airie, LA 70003
1 .
CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
STATE OF LOUISlANA
NO: 2019-01601 DIVISION: A SECTION: 16
lADAMS, DEANGELO
y Versus

ZURICH AMERlCAN INSURANCE COMPANY ET AL

l

§ CITATIoN
To; SYSCO CoRPoRATION\
THROUGH: lTS AGENT FoR SERVIC`E oF PRoCEsS: CORPORATION sYsTEM COMPANY
501 LOUISlANA AVENUE, BATON ROUGE, LA 70802

YOU HAVE BEEN SUE|): v
You must either comply with the demand contained in the

Petition for Damages

a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the
Clerk of this Court, Room 402, Civil Courts Building, 42l Loyola Avenue, New Orleans, LA, within fifteen (15)
days after the service hereof under penalty of default.

ADDITIONAL INFORMATION

Legal assistance is advisable. lf you want a lawyer and can't find one, you may call the New Orleans
Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
Orleans Bar Association. lf you qualify, you may be entitled to free legal assistance through Southeast
Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.

********COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE**""*""***

IN WITNESS HEREOF, I have hereunto set my hand and affix the sealrof the Civil District Court for the
Parish of Orleans, State of LA February 15, 2019

 

 

    
    

 

Clerk's Office, Room 402, Civil Courts ` CHELSEY RICHARD§\{APOLEON, Clerk of
421 Loyola Avenue § The Civil Distr'\iét~f,"o"urt5 -1 ~" ~* 1
New Orleans, LA i for the Paris ` "

St fe if L

by di

 

SHERIFF'S RETURN

  

 

 

 

 

 

 

 

 

 

(f`or use of process servers only) 'g_ , ,' 7 »'
rERsoNAL sF_RvicE y DOM f l_.ri-IARX`-Si_i,r_z_i:/lgs _` *
On this day of served a copy of On this day of '. ' " ‘ ' ' _' ' served a copy of
thc within the \vi\hin '
Petitlon for Du'mages I’etlrh)n I`or Dnmages
ON SYSCO CORPORAT[ON . ON SYSCO CORP()RATION
TilROUGll: lTS AGENT FOR SERVICE OF PROCESS: CORPORAT]ON THROUGH: lTS AGENT FOR SERVICE OF FROCESS: CORP()RATION
SYSTEM COMPANY , SYSTEM COMPAN¥
Ret\\rned the same day by leaving same al the dwelling house, or usual place of abode, in the hands of
NU a person of suitable age and
' discretion residing therein as a member of\he domiciliary estoblishment, whose
Dcputy Sheriff of name and other facts connected with' this service l lenmed by interrogating
Milea e_ s ‘ HlM/HF.R the said SYSCO CORPORAT|ON being absent from the domicile at
g ' time ofsz\id scrviee. ‘
/ ENTERED/ Relurned lhc same day
PAPER RETURN N
o.
/ / Dcpu\y Shcr'iffof
SER lAL NO. DEPUTY FARISH

 

ID: 10132494 Page l ofl

